[Cite as Perez v. Crown Equip. Corp., 2022-Ohio-4761.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




CHRISTIE PEREZ NKA ROWE,

        PLAINTIFF-APPELLANT,                             CASE NO. 1-22-26

        v.

CROWN EQUIPMENT CORPORATION,
ET AL.,                                                  OPINION

        DEFENDANTS-APPELLEES.




                  Appeal from Allen County Common Pleas Court
                           Trial Court No. CV2019 0164

                                     Judgment Affirmed

                         Date of Decision: December 29, 2022




APPEARANCES:

        Kevin J. Boissoneault for Appellant

        Jeffrey T. Cox for Appellees
Case No. 1-22-26


MILLER, J.

           {¶1} Plaintiff-appellant, Christie Perez, now known as Christie Rowe,1

appeals the March 17, 2022 judgment of the Allen County Court of Common Pleas

granting the motion for summary judgment of defendants-appellees, Crown

Equipment Corporation, Crown Lift Trucks-Dayton, and Crown Lift Trucks-

Northern Kentucky (collectively “Crown”). For the reasons that follow, we affirm.

                                   I. Facts & Procedural History

           {¶2} On April 27, 2017, Rowe was at work at the Delphos, Ohio facility of

her employer, Lakeview Farms, LLC. Lakeview, a manufacturer of dips, desserts,

and other specialty food products, employed Rowe as a material handler in one of

its cold storage warehouses. Rowe was assigned to work through Dock Door #15—

a one-piece, vertical-lift overhead door weighing some 500 pounds. That morning,

Lakeview employees, including Rowe, reported that Dock Door #15 appeared to be

damaged. The employees indicated that one of the two cables used to lift Dock

Door #15 was “hanging loose” and that Dock Door #15 was difficult to open.

Notwithstanding these complaints, Rowe continued to work at her assigned position

at Dock Door #15. At approximately 2:45 p.m., Dock Door #15 suddenly and

unexpectedly fell on Rowe, pinning her to the ground. Rowe sustained several

serious injuries, including multiple spinal fractures and broken ribs.



1
    Throughout this opinion, we will refer to appellant by her current name, Christie Rowe.

                                                      -2-
Case No. 1-22-26


        {¶3} On April 26, 2019, Rowe filed a complaint in the trial court naming

Lakeview and various other parties, including numerous John Does, as defendants.2

Rowe’s complaint set forth a claim for negligence against Crown. Rowe’s claim

against Crown was based on an allegation that Crown negligently performed under

a Planned Maintenance Agreement (“PM Agreement”) it entered into with

Lakeview in February 2016. Under the terms of the PM Agreement, Crown was

obligated to conduct semi-annual inspections of some of the dock doors at

Lakeview’s warehouse, including Dock Door #15. Prior to the date of the incident,

Crown had last examined Dock Door #15 pursuant to the PM Agreement on

December 22, 2016, at which time Crown’s technician indicated that the

components of Dock Door #15 were “OK” and documented no issues calling for

repair or further maintenance.              In her complaint, Rowe averred that Crown

“breached their duty of care to carefully inspect and maintain [Dock Door #15] * *

* when just four months after their last inspection * * * both door cables or cable

system failed during regular use, causing the door to free fall on [her] and injure

her.” On April 29, 2019, Rowe filed an amended complaint, which Crown answered

on May 30, 2019.

        {¶4} On January 10, 2022, Crown filed a motion for summary judgment on

Rowe’s negligence claim. On February 22, 2022, Rowe filed a memorandum in


2
  Of these parties, only Crown and Lakeview remained as defendants at the time of the trial court’s summary
judgment decision.

                                                   -3-
Case No. 1-22-26


opposition to Crown’s motion for summary judgment. To support her opposition to

Crown’s motion for summary judgment, Rowe relied on an affidavit and expert

report from Kenneth D. Martin, who held himself out as a “door and gate expert”

and who Rowe retained as a consultant. In his affidavit, Martin opined that

“evidence of safety-related issues and damage to the hardware on [Dock Door #15]

would not have been readily apparent to a casual observer but should have and

would have been apparent during a careful inspection by a door professional such

as Crown in December 2016.” In his affidavit and report, Martin asserted that the

substandard condition of Dock Door #15, which went unremediated due to Crown’s

negligent inspection, caused the door to fall on Rowe. Martin further faulted Crown

for failing to recommend that Dock Door #15 be replaced with a safer door, failing

to install or recommend installation of safety equipment such as an anti-fall device

or an electric operator, and failing to place or recommend placement of warning

placards. On March 8, 2022, Crown filed a reply in support of its motion for

summary judgment.

        {¶5} On March 17, 2022, the trial court granted Crown’s motion for

summary judgment.3 While acknowledging the PM Agreement, the trial court

concluded that “as a matter of law, Crown owed no duty to [Rowe].” Moreover, the


3
  On January 10, 2022, Lakeview moved for summary judgment on the claim Rowe had brought against it.
The trial court granted Lakeview’s motion for summary judgment at the same time and in the same entry as
it granted Crown’s motion for summary judgment. In this appeal, Rowe does not assign error with respect
to the trial court’s decision to grant Lakeview’s motion for summary judgment.

                                                  -4-
Case No. 1-22-26


trial court held that “[e]ven if there was enough evidence to create a genuine issue

of fact regarding whether Crown owed a duty to [Rowe] (which the Court finds

there is not), Crown has pointed to a lack of evidence to demonstrate a genuine issue

as to whether it breached any duty to [Rowe].” Finally, the trial court concluded

that there was no evidence that “anything Crown did under the [PM Agreement]

with Lakeview proximately resulted in injury to [Rowe].”

                               II. Assignment of Error

       {¶6} On April 13, 2022, Rowe timely filed a notice of appeal. She raises the

following assignment of error for our review:

       The trial court erred when it granted summary judgment in favor
       of Crown Equipment Corporation, Crown Lift Trucks-Dayton,
       and Crown Lift Trucks-Northern Kentucky.

                                   III. Discussion

       {¶7} In her assignment of error, Rowe argues that the trial court erred by

granting Crown’s motion for summary judgment. Rowe claims that (1) the trial

court was wrong to conclude that Crown did not owe her a duty, (2) the trial court

incorrectly determined that there was no genuine issue of material fact that Crown

did not breach its duty, if any, to her, and (3) the trial court erred by concluding that

there was no genuine issue of material fact that her injuries were not proximately

caused by Crown’s conduct.

A. Summary-Judgment Standard of Review


                                          -5-
Case No. 1-22-26


       {¶8} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). “De novo review is independent and

without deference to the trial court’s determination.” ISHA, Inc. v. Risser, 3d Dist.

Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25.

       {¶9} Summary judgment is proper where there is no genuine issue of

material fact, the moving party is entitled to judgment as a matter of law, and

reasonable minds can reach but one conclusion when viewing the evidence in favor

of the non-moving party, and the conclusion is adverse to the non-moving party.

Civ.R. 56(C); State ex rel. Cassels v. Dayton City School Dist. Bd. of Edn., 69 Ohio

St.3d 217, 219 (1994). Material facts are those facts “‘that might affect the outcome

of the suit under the governing law.’” Turner v. Turner, 67 Ohio St.3d 337, 340

(1993), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505

(1986). “Whether a genuine issue exists is answered by the following inquiry: Does

the evidence present ‘a sufficient disagreement to require submission to a jury’ or

is it ‘so one-sided that one party must prevail as a matter of law[?]’” (Bracketing in

original.) Id., quoting Anderson at 251-252.

       {¶10} “The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of material

fact.” Carnes v. Siferd, 3d Dist. Allen No. 1-10-88, 2011-Ohio-4467, ¶ 13, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). “In doing so, the moving party is


                                         -6-
Case No. 1-22-26


not required to produce any affirmative evidence, but must identify those portions

of the record which affirmatively support his argument.” Id., citing Dresher at 292.

“The nonmoving party must then rebut with specific facts showing the existence of

a genuine triable issue; he may not rest on the mere allegations or denials of his

pleadings.” Id., citing Dresher at 292 and Civ.R. 56(E).

B. The trial court did not err by granting Crown’s motion for summary
judgment.

       {¶11} At the center of this appeal is Rowe’s negligence claim against Crown.

“To establish a cause of action for negligence, a plaintiff must show the existence

of a duty, breach of that duty, and an injury proximately caused by the breach.”

Daley v. Fryer, 3d Dist. Allen No. 1-14-48, 2015-Ohio-930, ¶ 16. To defeat a

defendant’s properly supported motion for summary judgment in a negligence

action, the plaintiff must first establish that the defendant owed him a duty. Id. “The

plaintiff must then present evidence from which reasonable minds could conclude

that the defendant breached that duty and that the breach was the proximate cause

of the plaintiff’s injuries.” Id. Having reviewed the evidentiary materials submitted

in support of and in opposition to Crown’s motion for summary judgment, we

conclude that while Rowe established that Crown owed her a duty, Rowe failed to

present evidence from which reasonable minds could conclude that Crown’s breach

of that duty, if any, proximately caused her injuries.

i. Crown owed a duty to Rowe.

                                         -7-
Case No. 1-22-26



       {¶12} “Duty is a threshold question in a negligence case.”            Martin v.

Lambert, 4th Dist. Meigs No. 12CA7, 2014-Ohio-715, ¶ 16. “Generally, ‘[a]

defendant’s duty to a plaintiff depends on the relationship between the parties and

the foreseeability of injury to someone in the plaintiff’s position.’” (Bracketing in

original.) A.M. v. Miami Univ., 10th Dist. Franklin No. 17AP-156, 2017-Ohio-

8586, ¶ 33, quoting Quaye v. N. Mkt. Dev. Auth., 10th Dist. Franklin No. 15AP-

1102, 2017-Ohio-7412, ¶ 22. “‘If there is no duty, then no legal liability can arise

on account of negligence. Where there is no obligation of care or caution, there can

be no actionable negligence.’” Jeffers v. Olexo, 43 Ohio St.3d 140, 142 (1989),

quoting 70 Ohio Jurisprudence 3d, Negligence, Section 13, at 53-54 (1986). “The

existence of a duty is a question of law for a court to decide, even if resolving that

question requires the court to consider the facts or evidence.” Martin at ¶ 17.

       {¶13} In its entry granting Crown’s motion for summary judgment, the trial

court stated that “[l]iability in this case is predicated on a theory of nonfeasance, to

wit: Crown’s negligent failure to carefully inspect and maintain [Dock] Door #15,

as Crown was required to do under the maintenance agreement with Lakeview.”

(Emphasis sic.). “‘Nonfeasance is the omission of an act which a person ought to

do * * *.’” Estate of Ciotto v. Hinkle, 6th Dist. Huron No. H-18-011, 2019-Ohio-

3809, ¶ 48, quoting State ex rel. Neal v. State Civ. Serv. Comm., 147 Ohio St. 430,

434 (1947). Nonfeasance is to be contrasted with “misfeasance,” which is “‘the

                                          -8-
Case No. 1-22-26


improper doing of an act which a person might lawfully do * * *.’” Id., quoting

State ex rel. Neal at 434. “The law imposes a duty to refrain from active misconduct

that causes a positive injury to others, but does not impose a duty to take affirmative

action to aid or protect another.” Homan v. George, 127 Ohio App.3d 472, 475

(10th Dist.1998). Rather, a person will generally be held liable for their failure to

affirmatively act for the protection or assistance of another “only if the defendant

shares a ‘special relation’ with the plaintiff or the third person that justifies the

imposition of [a] duty.” Phillips v. Am. Elec. Power Co., 7th Dist. Jefferson No. 10

JE 13, 2011-Ohio-6731, ¶ 34. “Relationships which result in a duty to protect others

include (1) common carrier and its passengers, (2) innkeeper and guests, (3)

possessor of land and invitee, (4) custodian and individual taken into custody, and

(5) employer and employee.” Jackson v. Forest City Ent., Inc., 111 Ohio App.3d

283, 285 (8th Dist.1996), citing Restatement of the Law 2d, Torts, Section 314(A)

(1965).

         {¶14} But here, the existence of one of these special relationships between

Crown and Rowe is not dispositive of whether Crown owed a duty to Rowe.4 “As


4
  Nor is the traditional distinction between nonfeasance and misfeasance particularly helpful in determining
whether Crown owed a duty to Rowe or in defining the scope of any such duty. Some of the negligent
conduct alleged by Rowe, such as Crown’s failure to recommend that Dock Door #15 be retired and replaced
or Crown’s failure to install an anti-fall device on Dock Door #15, can more readily be characterized as
nonfeasance. However, the gravamen of Rowe’s claim—that Crown was negligent in inspecting Dock Door
#15 and in failing to report the (undetected) problems with Dock Door #15 to Lakeview—defies easy
categorization as either nonfeasance or misfeasance. Indeed, as the New York Court of Appeals has
explained: “[T]he line between misfeasance and nonfeasance is difficult to draw. This is especially so in
cases * * * involving contracts to inspect or maintain. An inspection that fails to uncover a defect could be
labeled either misfeasance for negligent performance of the inspection or nonfeasance for failure to conduct

                                                    -9-
Case No. 1-22-26


a general rule, if a plaintiff brings an action sounding in tort and bases his claim

upon a theory of duty owed by a defendant as a result of contractual relations, he

must be a party or privy to the contract in order to prevail.” Vistein v. Keeney, 71

Ohio App.3d 92, 106 (11th Dist.1990). However,

         [w]here one, under a written contract, undertakes to service and
         examine the mechanical equipment of another and make a report on
         the condition thereof, and the equipment is of such a nature as to make
         it reasonably certain that life and limb will be endangered if such work
         is negligently performed, he is chargeable with the duty of performing
         the work in a reasonably proper and efficient manner, and if such duty
         is negligently or carelessly performed whereby injury occurs to a
         blameless person, not a party to the contract and lawfully using such
         equipment, such injured person has a right of action directly against
         the offending contractor. Liability in such instance is not based upon
         any contractual relation between the person injured and the offending
         contractor, but upon the failure of such contractor to exercise due care
         in the performance of his assumed obligations.5




some procedure that would have revealed the defect.” (Citations omitted.) Eaves Brooks Costume Co., Inc.
v. Y.B.H. Realty Corp., 76 N.Y.2d 220, 226 (1990).
5
  We note a similar rule is found in Section 324A of the Second Restatement of the Law of Torts. Under the
rule propounded there,

         One who undertakes, gratuitously or for consideration, to render services to another which
         he should recognize as necessary for the protection of a third person or his things, is subject
         to liability to the third person for physical harm resulting from his failure to exercise
         reasonable care to protect his undertaking, if (a) his failure to exercise reasonable care
         increases the risk of such harm, or (b) he has undertaken to perform a duty owed by the
         other to the third person, or (c) the harm is suffered because of reliance of the other or the
         third person upon the undertaking.

While the Supreme Court of Ohio has not adopted the rule set forth in Section 324A, it has not foreclosed its
application in Ohio. See Hill v. Sonitrol of Southwestern Ohio, Inc., 36 Ohio St.3d 36, 42-43 (1988). The
rule has been embraced by at least two of our sister courts of appeals. See Stevens v. Jeffrey Allen Corp., 131
Ohio App.3d 298, 304-305 (1st Dist.1997); Root v. Stahl Scott Fetzer Co., 8th Dist. Cuyahoga No. 104172,
2017-Ohio-8398, ¶ 34-40.

                                                     -10-
Case No. 1-22-26


Durham v. Warner Elevator Mfg. Co., 166 Ohio St. 31 (1956), paragraph two of the

syllabus. Under this theory of liability, “by agreeing to perform certain services

pursuant to a contract, the service provider has assumed the affirmative duty to

exercise ordinary care to avoid injury to others as a result of its execution of its

contractual duties.” Jones v. Action Now Pest Control, 7th Dist. Harrison No. 08

HA 6, 2010-Ohio-1543, ¶ 15.

       {¶15} “Outside the general legal duty of all people not to injure others

through willful or wanton misconduct, the scope of the service provider’s duty to

the third party is limited, as a matter of law, by the agreement between the

contracting parties.” Id. at ¶ 16. “A service provider does not have a duty to third

parties to act outside the scope of their contract, even if such action could have

prevented injury.” Id. “Moreover, ‘the mere omission to perform a contract

obligation is never a tort unless the omission is also the omission to perform a legal

duty.’” Id., quoting Nationwide Mut. Fire Ins. Co. v. Sonitrol, Inc. of Cleveland,

109 Ohio App.3d 474, 485 (8th Dist.1996).

       As relevant here, the PM Agreement provided:

       Properly working docks and doors can increase your productivity,
       offer a safer environment for you [sic] workers and reduce or
       eliminate costly repairs cased [sic] by abuse or neglect. Crown’s
       Planned Maintenance Programs offers [sic] you peace of mind,
       assuring you that your docks and doors are fully functioning when you
       need them most. Let Crown take care of your loading dock needs.

       We propose the following to be included in our PM.

                                        -11-
Case No. 1-22-26



       DOORS
                WE SERVICE ALL TYPES OF DOORS
       MINOR ADJUSTMENTS ARE INCLUDED IN THIS PRICE
         • DISCUSS DOOR OPERATIONS WITH WAREHOUSE
           PERSONNEL TO GATHER FURTHER OPERATION
           INFORMATION
         • LUBRICATE MAIN SPRINGS, AND RE-ADJUST IF
           NEEDED
         • LUBRICATE ROLLERS AND BEARINGS
         • INSPECT DOOR ALIGNMENT, AND DOOR PANELS
         • INSPECT HINGES AND HARDWARE
         • INSPECT SPRING MOUNTINGS
         • INSPECT CABLES, DRUMS, WEATHERSEALS, LOCKS
           AND TRACK FASTNERS [sic]

       ***

       While doing the regularly scheduled PM, our technicians make note
       of any situations that are safety or maintenance related. Additional
       work is done on a time and material basis, or quoted and completed
       only with your approval.

(Capitalization sic.).

       {¶16} Looking at the PM Agreement, as well as Crown’s and Rowe’s other

evidentiary submissions, several things are clear. First, Dock Door #15, which

Crown agreed to inspect and service as outlined by the terms of the PM Agreement,

was “of such a nature as to make it reasonably certain that life and limb w[ould] be

endangered if such work [was] negligently performed.” Durham, 166 Ohio St. 31,

at paragraph two of the syllabus. It cannot be seriously disputed that a 500-pound

overhead door suspended several feet above a frequently trafficked area poses a

substantial risk of serious injury to those passing beneath the door if it is negligently
                                          -12-
Case No. 1-22-26


maintained or serviced. Crown recognized as much when it included in its PM

Agreement a statement that “[p]roperly working * * * doors * * * offer a safer

environment for you [sic] workers.” Furthermore, from the summary-judgment

evidence, it is plain that Rowe was the type of person to whom a duty would be

owed under the Durham rule—“a blameless person, not a party to the contract and

lawfully using such equipment.” Id. Therefore, we conclude that under the rule

announced in Durham, Crown was charged with a duty to Rowe.

      {¶17} Crown’s duty to Rowe was, however, sharply constrained by the clear

and unambiguous terms of the PM Agreement. Under the PM Agreement, Crown

was required to discuss “door operations” with Lakeview warehouse personnel to

collect information about how the doors in the warehouse operated. Crown also had

a contractual duty to lubricate several specifically listed components of Dock Door

#15, inspect a number of other specifically listed components of Dock Door #15,

and make minor adjustments to these specific components of Dock Door #15 as

needed.   Finally, Crown had a contractual duty to make note of “safety or

maintenance related” issues discovered during the course of the inspection and

planned maintenance of Dock Door #15, which, upon being reported to Lakeview,

would be repaired by Crown only with Lakeview’s approval.

      {¶18} Pointing to this last provision of the PM Agreement, Rowe has argued

that Crown was required to make note of and take action to neutralize any safety-


                                       -13-
Case No. 1-22-26


related issue with Dock Door #15. In Rowe’s view, Crown was thus obligated to

ensure that the door at Dock #15 existed in the safest possible condition by noting

the lack of safety devices and warning placards on Dock Door #15 and insisting on

their installment or perhaps by even replacing the allegedly obsolete Dock Door #15

with a newer, safer model. But this is clearly not what was required of Crown under

the terms of the PM Agreement. While the PM Agreement did say that Crown was

to take note of “any situations that [were] safety or maintenance related,” this

obligation was linked explicitly to the “regularly scheduled PM” and thus plainly

required Crown to note only those safety or maintenance issues detected in the

specific existing door components it had agreed to inspect and maintain. Crown

otherwise had no responsibility under the PM Agreement to recommend or

guarantee a safer door system. See Jones, 2010-Ohio-1543, at ¶ 24 (rejecting

plaintiff’s argument that defendant’s status as an “expert on bat exclusion * * *

create[d] a legal duty to perform an unrequested interior inspection for bat guano”

and holding that defendant had no duty to enter into a more comprehensive contract

or to perform or recommend services outside the scope of the contract, even if they

would have reduced the possibility of plaintiff’s injury).

       {¶19} Rowe further claims that “[i]ncluded in [the] PM Agreement is that if

something is noticeably wrong with [Dock Door #15], * * * Crown will repair it.”

(Appellant’s Brief at 14). She also maintains that because “the PM Agreement is


                                        -14-
Case No. 1-22-26


designed to prevent issues that may arise in the equipment[,] * * * Crown [is]

therefore responsible for replacing or repairing parts before they break.”

(Appellant’s Brief at 14).     Yet, no such obligations existed under the PM

Agreement. The PM Agreement is clear that, aside from minor adjustments,

Lakeview’s approval was required before Crown would undertake to repair Dock

Door #15. Crown would have had a duty of reasonable care in completing any such

repairs requested by Lakeview, but contrary to Rowe’s assertion, Crown did not

have a freestanding obligation to repair Dock Door #15 or replace its defective parts.

       {¶20} In sum, Crown’s door-related obligations under the PM Agreement

were limited to the following: (1) discussing “door operations” with Lakeview

warehouse personnel to learn more about how the warehouse doors functioned; (2)

lubricating the main springs, rollers, and bearings; (3) inspecting the door

alignment, door panels, hinges, hardware, spring mountings, cables, drums, weather

seals, locks, and track fasteners; (4) making minor adjustments to these specific door

components, if needed; (5) making note of any safety or maintenance related issues

detected in these specific door components during the inspection; and (6) upon

Lakeview’s request, replacing parts or making repairs to resolve the safety or

maintenance related issues noted during the inspection. Crown was obligated to do

these six things, and nothing more. Under the circumstances, Crown had a duty to

Rowe to exercise reasonable care in discharging these obligations that it had


                                        -15-
Case No. 1-22-26


assumed under the PM Agreement. The question now is whether there is a genuine

issue of material fact that Crown failed to exercise such reasonable care in

performing under the PM Agreement, thereby breaching its duty to Rowe, and, if

so, whether there is a genuine issue of material fact that Crown’s breach was the

proximate cause of Rowe’s injuries.

ii. Rowe did not demonstrate that there is a genuine issue of material fact that
her injuries were proximately caused by Crown’s failure to exercise due care
in performing its obligations under the PM Agreement.

       {¶21} We begin with the issue of breach. Crown supported its motion for

summary judgment with evidence indicating that its technician had inspected Dock

Door #15 on December 22, 2016, and found nothing wrong with it and that Dock

Door #15 functioned normally from the time of the inspection until just hours before

the incident on April 27, 2017.       Crown’s technician, Alvin Cox, testified in

deposition that he had over 30 years’ experience as an overhead door installer and

repairman. (Cox Depo. Tr. at 9-11, 40). He stated that when he began working for

Crown, he successfully completed several training modules relating to inspecting

and maintaining overhead doors. (Cox Depo. Tr. at 11-14).

       {¶22} Cox testified that during door inspections, “I’ll oil everything that I

need to oil and usually when I do that, when I oil something that’s when I can check

it to make sure it’s okay * * *.” (Cox Depo. Tr. at 19). He further testified that

when he inspects and services a door for the first time, as was the case with Dock


                                        -16-
Case No. 1-22-26


Door #15, he “always go[es] up and check[s] to make sure everything is good to go

and oil the springs.” (Cox Depo. Tr. at 27-28). Cox stated that during his

inspections, he checks the cables for fraying and applies oil to the cables near where

they are connected to the door, though he does not run his fingers up and down the

entire length of the cables. (Cox Depo. Tr. at 31-32, 49, 64). He also testified that

during an inspection he goes up one side of the door, comes down, and goes up the

other side of the door. (Cox Depo. Tr. at 39-40). Cox stated, “[I] [c]ome down and

then I oil everything, bearings, springs, provided that it needs it.” (Cox Depo. Tr.

at 40). Cox stated that during his inspection of Dock Door #15, he did not “do

anything differently that [he] would otherwise [have done] on a [Planned

Maintenance inspection].” (Cox Depo. Tr. at 42). During his December 22, 2016

inspection of Dock Door #15, Cox completed a checklist of “Inspection Items.” Per

Cox’s checklist, Cox found the following to be “OK” during his inspection:

“Inspect Sections,” “Inspect & Adjust Door Alignment,” “Inspect & Lube Rollers

& Bearings,” “Lube & Adjust Springs,” “Inspect Cables,” “Inspect Drums,”

“Inspect Locks,” “Inspect Track Fasteners & Hangers,” “Inspect Weatherseal,” and

“Inspect Hinges & Hardware.” (Crown’s Motion for Summary Judgment, Ex. S).

       {¶23} Following Cox’s inspection, Dock Door #15 functioned without

incident until the morning of April 27, 2017. Several Lakeview employees testified

in deposition that they were not aware of any issues with Dock Door #15 prior to


                                        -17-
Case No. 1-22-26


the incident and that no one had reached out to report any issues to Crown because

there were none to report. (Michael Kayser Depo. Tr. at 12, 22-23); (Brian Buettner

Depo. Tr. at 9, 30). In fact, Rowe’s expert, Martin, whose report Crown actually

submitted with its motion for summary judgment, indicates that video footage from

Lakeview’s warehouse showed Dock Door #15 opening and closing smoothly and

“glid[ing] to floor easily” at 11:54 p.m. on the night before the incident, with no

serious deterioration in Dock Door #15’s functioning until 9:38 a.m. (Martin Report

at 35-37). With the foregoing evidence, Crown sustained its initial burden of

demonstrating the lack of a genuine issue of material fact that it fully performed its

obligations under the PM Agreement and that it did so with reasonable care. See

Hickey v. Otis Elevator Co., 163 Ohio App.3d 765, 2005-Ohio-4279, ¶ 31 (10th

Dist.) (defendant carried its summary-judgment burden with affidavit averring that

its “qualified mechanics performed regularly scheduled maintenance on the elevator

in question, in accordance with [its] contractual obligations, and found no problems

with the buttons” and that defendant’s mechanics were never given notice of any

problems with the buttons).

       {¶24} In response to Crown’s motion for summary judgment, Rowe pointed

to Martin’s report to show that there are genuine issues of material fact regarding

whether Crown breached its duty. Martin’s report contains numerous statements

impugning the quality and thoroughness of Cox’s inspection. Martin states that he


                                        -18-
Case No. 1-22-26


“could find no evidence that [Crown was] qualified to work on [Dock Door #15].”

(Martin Report at 5). He faults Crown for, among other things, “using sectional

door checklists for one-piece door preventative maintenance inspections,” which,

according to Martin, “omit[] many (if not most) critical items for the safety of those

doors, and included many irrelevant items such as hinges, door operators, etc.”

(Martin Report at 23). Martin suggests that Crown’s lack of qualifications led it to

miss the problems with Dock Door #15. He states that “at the time of the Incident,

[Dock Door #15] was in a seriously neglected state.” (Martin Report at 7). He

further states that “the bottom of the track on both sides was damaged, torn and

dented.” (Martin Report at 12). Martin also indicates that the “track stabilizing

angle”6 was “badly bent and damaged” and that at the time of his site inspection,

Dock Door #15 and most of its parts “were damaged, shredded, dry, rusty, and

worn” and “badly in need of maintenance and repair.” (Martin Report at 13-14, 33).

In addition, Martin observes: “At the time of our inspection, Door #15 was in

extremely poor condition. * * * Photos from 2017 show a similar state of disrepair.

* * * Tracks were dented and damaged. The front of the door slab was scraped

badly. The weather seals were damaged.” (Martin Report at 27). Martin concludes

that “[t]he subject Door system was unreasonably hazardous at the time of the



6
  Overhead doors such as Dock Door #15 move along two parallel vertical tracks as they are raised and
lowered. The track stabilizing angle is a long piece of metal that spans the space between the two vertical
tracks. The track stabilizing angle is affixed to both tracks and helps to fortify the track structure.

                                                  -19-
Case No. 1-22-26


Incident and * * * [t]he Door and its parts were broken, damaged, worn, frayed and

unsafe for use.” (Martin Report at 38).

       {¶25} The problems with Martin’s report are manifold. To begin, Martin

doubts Crown’s qualifications to inspect and service equipment like Dock Door #15

and he criticizes Crown for performing a different and less thorough inspection than

he would have performed, but he offers few opinions concerning the matter actually

at issue—whether Crown failed to exercise due care while doing the inspection it

did agree to perform, i.e., the one called for by the PM Agreement. By and large,

Martin’s observations do not relate specifically to the PM Agreement or to Crown’s

performance thereunder.     But more significantly, insofar as Martin can be

understood as opining that the condition of Dock Door #15 was such that its defects

should have been discovered during even the limited inspection required by the PM

Agreement, this opinion is, for the most part, of no value. With the exception of

Martin’s observations about Dock Door #15’s lift cables, which will be addressed

below, Martin’s findings about the condition of Dock Door #15 are based on

photographs taken shortly after the incident on April 27, 2017, and on an in-person

inspection of Dock Door #15 on January 20, 2021. Consequently, Martin’s findings

about Dock Door #15 are based on observations of its condition at these two points

in time, with no attempt to show a continuity of condition stretching back to the

December 22, 2016 inspection. That Dock Door #15 and its components were seen


                                          -20-
Case No. 1-22-26


to be damaged or in a state of disrepair four months, let alone four years, after Crown

last inspected Dock Door #15 on December 22, 2016, does not establish that Dock

Door #15 was in the same or even a similar state on the date of the inspection. For

Crown to have breached its duty to Rowe, the damage and other issues with Dock

Door #15 documented by Martin must have existed as of the date of Crown’s

inspection and been overlooked or unreported by Crown. As Martin’s observations

generally do not speak to the condition of Dock Door #15 on the date of the

inspection, they do not rebut the evidence that the inspected components of Dock

Door #15 were “OK” as of the December 22, 2016 inspection.

       {¶26} Martin’s affidavit, which Rowe also submitted to oppose Crown’s

motion for summary judgment, fares little better than his report. Martin’s affidavit

contains a statement that “evidence of safety-related issues and damage to the

hardware on the subject door * * * should have and would have been apparent

during a careful inspection by a door professional such as Crown in December

2016.” (Martin Affidavit at ¶ 15). Martin supports this statement with a reference

to Cox’s deposition testimony that Dock Door #15 “was a little hard to lift.” (Martin

Affidavit at ¶ 15a); (Cox Depo. Tr. at 29). Martin avers that, in proper condition,

Dock Door #15 “would lift smoothly” and that had “Cox investigated why the door

was not opening smoothly he would have found the substandard condition of the

cables and guides and that the door was not properly aligned.” (Martin Affidavit at


                                         -21-
Case No. 1-22-26


¶ 15a). However, this conclusion is possible only if Cox’s statement is taken out of

context. Cox’s statement was elicited during the following line of questioning:

       [Counsel]:    All right. Tell me how dock door number 15 works at
                     Lakeview Farms.

       [Cox]:        It works pretty good. It was a little hard to lift. Other
                     than that it worked pretty good. It balanced pretty good.

(Cox Depo. Tr. at 29). Therefore, as Cox’s statement was given in answer to a

question lacking any timeframe limitation, it is uncertain whether Cox was

describing the functioning of Dock Door #15 on the date of his inspection or whether

he was describing its functioning at some later time. As there is no clear indication

that Dock Door #15 was “a little hard to lift” during the December 22, 2016

inspection, there is no factual support for Martin’s opinion that Cox “would have

found the substandard condition of the cables and guides and that the door was not

properly aligned” during his inspection.

       {¶27} Although Martin’s report and affidavit are, for the most part,

insufficient to create a genuine issue of material fact as to whether Crown breached

its duty of reasonable care in performing its obligations under the PM Agreement,

there is one area in which Martin’s report and affidavit might introduce some

question regarding Crown’s performance of the PM Agreement and whether it

breached its duty to Rowe. Specifically, in both his report and in his affidavit,

Martin spends considerable time discussing the condition of Dock Door #15’s lift


                                        -22-
Case No. 1-22-26


cables, both of which broke during the April 27, 2017 incident. Lakeview preserved

the lift cables following the incident, and Martin examined them in formulating his

opinions.

         {¶28} In his report, Martin notes that both cables were looped at their top end

and that the loops were used to attach the cables to their respective drums.7 Martin

states that loops “are never used to attach to drums in the door industry. The drum

is designed only to accept button stops.”8 (Martin Report at 10). With respect to

the bottom end of each cable, Martin notes that loops were also used to attach the

cables to the top of the door but that there were no thimbles9 placed in these loops.

(Martin Report at 10). According to Martin, thimbles “help prevent breakage.”

(Martin Report at 10). Furthermore, Martin offers the following observations about

the general state of the cables: “The Incident cables were badly fraying, which

substantially weakens the breaking force of the cable. * * * Cables do not normally

fray or wear out for many years. These cables showed signs of fraying with several

of the steel strands broken. They had been fraying for a long period of time to get

into that condition.” (Martin Report at 10).


7
  The drums are two circular, tapered pieces of metal attached to a spring shaft above the door opening. They
are placed to the inside of each of the vertical tracks, and each drum has grooves through which the lift cables
are channeled. As the shaft turns to raise the overhead door, the drum itself turns, winding the lift cable
around the drum. As the shaft turns to lower the overhead door, the drum turns in the opposite direction,
unwinding the lift cable.
8
  In his report, Martin defined “button stop” as “[a] button stop swaged fitting at the end of the cable to
prevent slippage through a slot in a drum.” (Martin Report at 41).
9
  Thimbles are oval-shaped pieces of metal or plastic placed on the inside of a cable loop. According to
Martin, “[t]himbles are used at the loop end of a wire rope or aircraft cable to prevent the cable from being
sharply bent, and to reinforce the loop against wear.” (Martin Report at 42).

                                                     -23-
Case No. 1-22-26


       {¶29} Later in his report, Martin opines that “[t]he cables had several defects

that contributed to the Incident” and that they were “frayed and ready to fail.”

(Martin Report at 27). Specifically, he states:

       [I]t was extremely unlikely that the cables were exactly the same
       length because the loop end of the cable[s] had been hooked into the
       button-stop slot in the drum where they will not set correctly into the
       drum slots. * * * The two cables must be precisely the same length.
       They must have sufficient breaking strength[.] * * * [Dock Door
       #15’s cables] were constructed improperly and it is unlikely they were
       sufficiently strong because they were badly frayed, and they were
       made with loops on both ends. The fact that they used loops makes it
       extremely unlikely for them to be identical length because the loop
       ends will not set correctly into the drum slots. * * * Crown inspected
       the cables on this Door in December of 2016, but obviously missed
       the problems with them. * * * Without button stops it is more likely
       cables will become unseated from the drums. It is my opinion that the
       loops on the ends of the cables caused the cables to be of different
       length. This situation would contribut[e] to a cable coming off the
       drum. * * * It is my opinion that the loops on the ends of the cables
       made it likely that the cables were not the same length which causes
       problems with the drum.

(Boldface and italicization sic.) (Martin Report at 27-28).       Martin’s affidavit

contains similar conclusions. Specifically, Martin avers:

       Crown did not properly inspect the cables prior to the incident. * * *
       [T]hese cables did not have proper fittings and the cables do not decay
       over a period of four months meaning the cables were likely in the
       same condition in December 2016 as they were in April 2017.

(Martin Affidavit at ¶ 14b).

       {¶30} Nonetheless, even assuming that Martin’s report and affidavit are

sufficient to create a genuine issue of material fact as to whether Crown breached


                                        -24-
Case No. 1-22-26


its duty to Rowe by failing to carefully and competently inspect and maintain Dock

Door #15’s lift cables, Rowe has failed to establish that this purported breach was

the proximate cause of her injuries. For a plaintiff to recover in a negligence action,

they must ultimately prove that the defendant’s act or omission was the “direct and

proximate cause of the injury.” Strother v. Hutchinson, 67 Ohio St.2d 282, 286

(1981). “Proximate cause” is “‘often difficult of exact definition as applied to the

facts of a particular case,’” but “‘it is generally true that, where an original act is

wrongful or negligent and in a natural and continuous sequence produces a result

which would not have taken place without the act, proximate cause is established *

* *.’” Id. at 287, quoting Clinger v. Duncan, 166 Ohio St. 216, 217 and 223 (1957).

       {¶31} Ordinarily, “the issue of proximate cause involves questions of fact

and cannot be resolved by means of summary judgment.” Welch v. Bloom, 6th Dist.

Lucas No. L-04-1003, 2004-Ohio-3168, ¶ 11. Nevertheless, summary judgment

should be granted on the issue of proximate cause if “‘the plaintiff’s evidence on

the question of proximate cause is so meager and inconclusive that a finding of

proximate cause would rest on speculation and conjecture[.]’” (Bracketing in

original.) Bailey v. Ward, 3d Dist. Logan No. 8-16-03, 2016-Ohio-7173, ¶ 45,

quoting Schutt v. Rudolph-Libbe, Inc., 6th Dist. Wood No. WD-94-064, 1995 WL

136777, *6 (Mar. 31, 1995).




                                         -25-
Case No. 1-22-26


       {¶32} Here, in both his report and in his affidavit, Martin is emphatic that

Dock Door #15 did not fall on Rowe because its lift cables failed and broke. Rather,

Martin is of the opinion that the cables broke as Dock Door #15 was in the process

of falling. As he explains in his affidavit:

       The cause of the incident was not broken cables. The cause of the
       incident was a falling door that broke the cables. A 500-pound garage
       door cannot break two 1/8” cables which, together, are rated at 3,400
       pounds breaking strength unless the door is falling. The final page in
       my report shows that I hired a Professional Engineer to briefly
       demonstrate this simple principle: “when a 500-pound garage door is
       falling, the weight of the door is multiplied by the velocity of the fall,
       so the door needs to fall only a short distance before its downward
       force exceeds 3,400 pounds and both cables will snap like small
       strings.” Neither of the cables broke before the incident. They both
       broke while the door was falling.

(Martin Affidavit at ¶ 7). He further states:

       [T]he probable cause of the door falling is that the door went out-of-
       level due to binding in the system * * *. When this type of door binds
       as it is opening or closing, one of the cables will become slack and
       can come unraveled from the drum. When one cable is off the drum,
       the door is being lifted by a single cable which exacerbates the out-
       of-level problem. When the door was lifted in that condition, the lifter
       would encounter resistance because the crooked, out-of-level door
       was binding as it was being raised between the two parallel and plumb
       tracks.

(Martin Affidavit at ¶ 8).

       {¶33} Martin’s report is consistent with these statements. In his report,

Martin states that as Dock Door #15 fell, “the cables were tangled and snagged

around the spring shaft so that the falling Door broke each of the cables * * *.”


                                         -26-
Case No. 1-22-26


(Martin Report at 6). He explains that “the break was caused by violent stress

causing the strands to yield (stretch) before breaking. This break was not caused by

rubbing or being cut by the track or other sharp metal object.” (Martin Report at

28). In a section of his report titled, “Could a Heavier Cable Stop the Falling Door?

Probably Not,” Martin elaborates:

       On a 500-pound door, it would take a VERY heavy cable to stop it
       during a freefall. The slightest velocity added to a 500-pound door
       exceeds the breaking strength of most Industry cables. The cable of
       the Door was a 1/8” cable which has 2000 pounds breaking strength.
       * * * BUT, because of the velocity of the falling Door, each taut cable
       may slow the Door, but the cables will still break.

(Capitalization sic.) (Martin Report at 29). At the conclusion of his report, Martin

offers calculations supporting his assertions. (Martin Report at 63).

       {¶34} In addition, Martin explains that “[p]rior to the Incident, the Door

became jammed and at least one of the cables came off the drum and became

unraveled.” (Martin Report at 9). He continues:

       [I]f one side of the Door becomes jammed as it is opening or closing,
       that side of the Door will stop while the other side keeps moving. This
       action could cause a cable to come off the drum. At that point, the
       cables become tangled around the drums and/or the spring shaft. * *
       * When a door is opening or closing and one side of the Door becomes
       jammed, it is possible for the other side of the door to continue
       moving. When this happens, the Door will go out of level and the
       cable can come off the drum.

(Martin Report at 32).




                                        -27-
Case No. 1-22-26


       {¶35} Thus, under Martin’s theory of causation, most of the defects he faults

Crown for supposedly failing to detect during the December 22, 2016 inspection—

i.e., the fraying in Dock Door #15’s lift cables and the lack of thimbles—were not

responsible for Dock Door #15 falling on Rowe. Indeed, by representing that cables

stronger and thicker than the 1/8” thick cables used with Dock Door #15 likely

would not have prevented it from falling on Rowe, Martin has effectively conceded

that Dock Door #15 would have fallen on Rowe even if Crown had swapped out

Dock Door #15’s lift cables with cables meeting Martin’s more-demanding

specifications. Consequently, if Crown did breach its duty to Rowe by failing to

replace the fraying lift cables or install thimbles, as a matter of law, there is no

genuine issue that Crown’s breach was not the proximate cause of Rowe’s injuries.

       {¶36} Moreover, to the limited extent that Martin’s report suggests that

problems with Dock Door #15’s lift cables might have been the proximate cause of

Rowe’s injuries, Martin’s opinion is far too conjectural to create a genuine issue of

material fact. Specifically, in his report, Martin concludes that Dock Door #15’s lift

cables were not the same length and that “[t]his situation would contribut[e] to a

cable coming off the drum.” (Martin Report at 28). He also states that it is “likely

that the cables were not the same length which causes problems with the drum” and

that the lack of button stops makes it “more likely cables will become unseated from

the drums.” (Martin Report at 28). However, Martin’s conclusion about the lengths


                                        -28-
Case No. 1-22-26


of Dock Door #15’s lift cables is based solely on the fact that loops, rather than

button stops, were used to attach the cables to the drums. Martin infers, but does

not know, that the cables were different lengths, and relying entirely on this

inference, he speculates that the differing cable lengths were a possible cause or

contributing factor in the cables slipping off their drums. Martin’s opinion in this

respect is conjecture heaped on conjecture and does not create a genuine issue of

material fact as to proximate cause. See Snay v. Burr, 6th Dist. Huron No. H-19-

016, 2020-Ohio-3828, ¶ 31 (“The ‘piling’ of inference upon inference, which

amounts to impermissible speculation, does not create a material issue of fact to

defeat summary judgment.”); Moore v. Ohio Valley Coal Co., 7th Dist. Belmont

No. 05 BE 3, 2007-Ohio-1123, ¶ 45.

       {¶37} Furthermore, these supposed cable defects were but one of no fewer

than eight other causes identified by Martin as being potentially responsible for the

binding that resulted in the cables slipping their drums, which in turn resulted in the

door falling on Rowe. In his report, Martin represents that “[w]e do not yet know

the exact source of the binding that led to the Incident” and that “[s]everal scenarios

will be presented * * * that suggest possible ways this happened.” (Martin Report

at 14). Martin further explains, “Because this Incident occurred before my site

inspections, I did not have the benefit of inspecting the Door as it existed at the time

of the Incident. Therefore, I must use scenarios to suggest the most probable causes.


                                         -29-
Case No. 1-22-26


My site inspection did [give] clues as to possible causes of the binding.” (Martin

Report at 32). Martin then lists these possible causes, which include damage to the

vertical tracks, wear in the rollers, an incompletely retracted locking mechanism,

damage to the weather seal, and placement of debris, boxes, or other obstructions

beneath the door. (Martin Report at 32-35).

       {¶38} However, many of the possible causes proffered by Martin could have

come into being as late as the morning of the April 27, 2017 incident, and Martin

makes no attempt to clarify which of the causes was the probable cause or whether

any of the causes were more probable than the others. Moreover, several of the

possible causes identified by Martin, such as someone in Lakeview’s warehouse

placing a pallet of boxes underneath Dock Door #15 or someone in Lakeview’s

warehouse failing to completely retract Dock Door #15’s lock bar, would be the

result of forces totally outside of Crown’s control and could not have been addressed

or remedied during its December 22, 2016 inspection. “Where the damages are

alleged to have been caused by a single tortfeasor, and the injury complained of may

have resulted from any one of several causes, “‘it is incumbent upon plaintiff to

produce evidence which will exclude the effectiveness of those causes for which

defendant is not legally responsible.”’” Mid-Century Ins. Co. v. Stites, 1st Dist.

Hamilton No. C-200421, 2021-Ohio-3839, ¶ 15, quoting Beaty v. Schilling, 1st Dist.

Hamilton Nos. C-880807 and C-890061, 1990 WL 14764, *2 (Feb. 21, 1990),


                                        -30-
Case No. 1-22-26


quoting Gedra v. Dallmer Co., 153 Ohio St. 258 (1950), paragraph two of the

syllabus. “[I]f the cause of an injury to a plaintiff may be as reasonably attributed

to an act for which the defendant is not liable as to one for which he is liable, the

plaintiff has not sustained the burden of proving that his injury is the direct result of

the defendant’s negligence.” Gedra at 265. “If the plaintiff fails to eliminate

equally valid theoretical causes for the actionable injury, ‘the plaintiff would be

asking the fact finder merely to speculate in his or her favor, a latitude the law does

not grant.’” Mid-Century Ins. Co. at ¶ 16, quoting Lonaker v. Cincinnati Youth

Sports, 1st Dist. Hamilton No. C-030672, 2004-Ohio-5993, ¶ 13, quoting Loura v.

Adler, 105 Ohio App.3d 634, 638 (1st Dist.1995). Here, with Martin’s report, Rowe

urges us to do just that. Ultimately, Martin’s speculative and inconclusive opinions

about the cause of the binding in Dock Door #15 are, as a matter of law, insufficient

to create a genuine issue of fact as to proximate cause.

       {¶39} Finally, in his affidavit, Martin seemingly attempts to narrow the

opinions of his report by asserting that the probable cause of the binding was

“damage to the tracks or wear in the rollers.” (Martin Affidavit at ¶ 8). However,

Martin provides no explanation for why these two potential causes are more likely

than the others noted in his report. Nor does he explain how he eliminated the other

causes as being the agent responsible for causing the binding that eventually resulted

in Rowe’s injury. Consequently, this modified opinion lacks adequate factual


                                          -31-
Case No. 1-22-26


support and, as a result, is also insufficient to create a genuine issue of fact regarding

the proximate cause of Rowe’s injuries.

       {¶40} Rowe’s assignment of error is overruled.

                                    IV. Conclusion

       {¶41} For the foregoing reasons, Rowe’s assignment of error is overruled.

Having found no error prejudicial to the appellant herein in the particulars assigned

and argued, we affirm the judgment of the Allen County Court of Common Pleas.

                                                                  Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/jlr




                                          -32-